TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00294-CV



                                RTI Hot Mix, Ltd., Appellant

                                              v.

                     John Yearwood and Priscilla Yearwood, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 08-722-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant RTI Hot Mix, Ltd. has filed Appellant’s Unopposed Motion to Dismiss

Appeal. We grant the motion and dismiss this appeal. See Tex. R. App. P. 42.1(a)(1).




                                            J. Woodfin Jones, Chief Justice



Before Chief Justice Jones, Justices Patterson and Henson

Dismissed on Appellant’s Motion

Filed: September 21, 2010